 Case 2:19-cr-00313-SVW Document 199 Filed 04/16/21 Page 1 of 4 Page ID #:1376




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
 3   LISA SHINAR LABARRE (Bar No. 246429)
     (E-Mail: Lisa_Labarre@fd.org)
 4   Deputy Federal Public Defenders
     321 East 2nd Street
 5   Los Angeles, CA 90012
     Telephone: (213) 894-2854
 6   Facsimile: (213) 894-0081
 7   Attorneys for Defendant
     MARK DOMINGO
 8
 9                            UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
13   UNITED STATES OF AMERICA,                      Case No. 19-313-SVW
14               Plaintiff,                         MR. DOMINGO'S RESPONSE TO
                                                    THE GOVERNMENT'S
15         v.                                       SUPPLEMENTAL BRIEF
                                                    REGARDING THE ADMISSION OF
16   MARK DOMINGO,                                  HIS POST-ARREST STATEMENTS
17               Defendant.
18
19         Defendant Mark Domingo, by and through his attorneys of record, David I.
20   Wasserman and Lisa Shinar LaBarre, hereby files his response to the government’s
21   supplemental brief regarding the admission of his post-arrest statements.
22                                         Respectfully submitted,
23                                         CUAUHTEMOC ORTEGA
                                           Federal Public Defender
24
25   DATED: April 16, 2021              By /s/ DAVID I. WASSERMAN
                                          DAVID I. WASSERMAN
26                                        LISA SHINAR LABARRE
                                          Deputy Federal Public Defenders
27                                        Attorney for MARK DOMINGO
28
                                                1
 Case 2:19-cr-00313-SVW Document 199 Filed 04/16/21 Page 2 of 4 Page ID #:1377




 1        RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL BRIEF
 2   Clip 1:
 3         The government contends that Clip 1 is relevant because (1) “defendant tacitly
 4   acknowledged that he intended to attack the rally”; and (2) “he identified the
 5   individuals he believed would be present at the rally who he intended to kill.” Dkt. 189
 6   at 4:1-5. This is far too generous a reading of the FBI agent’s question and Mr.
 7   Domingo’s answer. The FBI agent did not ask Mr. Domingo in Clip 1 whether Mr.
 8   Domingo was going to attend the rally or intended to kill the protesters and/or counter
 9   protestors at the rally. The FBI agent simply asked whether there were any other
10   “group[s]. . . looking to attack the rally in Long Beach.” Mr. Domingo’s answer to
11   that direct question was “I don’t know.” The rest of Mr. Domingo’s answer, wherein
12   he identifies who would be present at the rally (information of which was in the public
13   domain), does not stand as an acknowledgment that he was going to attend the rally,
14   nor does it identify those groups as targets for Mr. Domingo. The colloquy in Clip 1 is
15   irrelevant.
16         And even if the statement is minimally relevant, its admission is prohibited by
17   Rule 403. Against the backdrop of recent events (e.g., debates over gun control and
18   political groups such as Antifa, white supremacist organizations, Q-Anon, etc.), any
19   reference to “anti-gun Antifa” would confuse the issues and cause unfair prejudice.
20   Further, because the government intends on playing recordings of conversations
21   between the CHS and Mr. Domingo where they discuss the intended target (i.e., the
22   rally) and the participants in said rally (i.e., white supremacists and counter protestors),
23   the proffered post-arrest statement is needlessly cumulative and its admission will
24   waste time. Because these dangers substantially outweigh any probative value that the
25   statement may contain, the evidence should be excluded.
26   //
27   //
28   //
                                                    2
 Case 2:19-cr-00313-SVW Document 199 Filed 04/16/21 Page 3 of 4 Page ID #:1378




 1   Clip 8
 2            Mr. Domingo’s request to admit a small portion to his post-arrest statement to
 3   Clip 8 should be granted.
 4            First, the Clips identified and proffered by the government do not explain why
 5   Mr. Domingo needed to “vent [his] anger” or how the world had been taking a “giant
 6   shit on [him] for the last few… months.” See Dkt. 198 at 3-4 (statements the
 7   government intends to admit). In fact, the government withdrew its request to play two
 8   of the statements (Clips 6 and 7) that did discuss Mr. Domingo’s non-Islam related
 9   reasons for being upset (e.g., his family circumstances and turbulent romantic
10   relationships). Dkt. 189 at 3:12-13. Instead of painting a fuller picture, the government
11   is proffering statements that merely express the fact of Mr. Domingo’s anger - full stop.
12   Because the government will present evidence that Mr. Domingo’s disdain for society
13   is rooted in Islam, the defense should have the opportunity to rebut this narrative with
14   alternative motivations proffered by Mr. Domingo in the same custodial interrogation,
15   namely his upbringing and frustration with his treatment by society.
16            Second, presenting evidence of the “why” underlying Mr. Domingo’s
17   misanthropy and hatred of society does not “minimize his culpability and elicit
18   sympathy.” Contra Dkt. 198 at 6:8-9. On the contrary, the statement tends to subject
19   Mr. Domingo to possible criminal liability by providing a motive to commit the instant
20   offense. And, as outlined in Mr. Domingo’s supplemental brief, the statement’s
21   trustworthiness is supported by corroborating circumstances. See Dkt. 197 at 4-5. As
22   such, it is admissible as a statement against interest. See United States v. Slaughter,
23   891 F.2d 691, 696-97 (9th Cir. 1989); see also United States v. Paguio, 114 F.3d 928,
24   931 (9th Cir. 1997); United States v. Torres-Alvarez, 44 F. App’x 818, 821-22 (9th Cir.
25   2002) (unpublished); Su Chia v. Cambra, 360 F.3d 997, 1005 (9th Cir. 2004). 1
26
27
            For the reasons outlined in Mr. Domingo’s supplemental filing at Dkt. 197, the
              1
28   defense also believes the proffered statements are admissible under Federal Rule of
     Evidence 807.
                                                  3
 Case 2:19-cr-00313-SVW Document 199 Filed 04/16/21 Page 4 of 4 Page ID #:1379




 1         Based on the foregoing, the Court should grant Mr. Domingo’s motion to admit
 2   his post-arrest statement.
 3
 4                                       CUAUHTEMOC ORTEGA
                                         Federal Public Defender
 5
 6   DATED: April 16, 2021            By /s/ DAVID I. WASSERMAN
                                        DAVID I. WASSERMAN
 7                                      LISA SHINAR LABARRE
                                        Deputy Federal Public Defenders
 8                                      Attorney for MARK DOMINGO
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
